Order filed December 8, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00968-CR
                                   ____________

              GUADALUPE WALLY RODRIGUEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1481921

                                     ORDER

      On December 1, 2016, the district clerk filed seven original trial exhibits on
CDs and DVDs. This court copied those exhibits into our electronic filing and case
management computer system. The copy of State’s Exhibit 108 on the court’s
computer system is unplayable. The copies of the other six exhibits are playable.

      Accordingly, the district clerk is ordered to file a playable version of State’s
Exhibit 108 by December 23, 2016.

                                  PER CURIAM